Title: To John Adams from Charles William Frederic Dumas, 23 July 1790
From: Dumas, Charles William Frederic
To: Adams, John


				
					Monsieur,
					La haie 23 Juillet 1790.
				
				Quoique je puisse & doive être certain que Ve. Exce. a régulierement connoissance de mes Dépeches à l’honble. Départment des Aff. Etr., j’ai néanmoins cru devoir prendre liberté de m’adresser directement à Elle, pour Solliciter, Monsieur, votre attention spéciale à un Article dans celle du 14 au 23 de ce mois, & aux annexes où il est question de l’honneur qui nous est fait par l’Académie Américaine des Arts &  des Sciences à Cambridge en Massachusetts, à Mr. le Professr. Luzac &  à moi; & par conséquent au desir, bien naturel, que nous avons de Savoir à qui nous somes redevables d’avoir été proposés pour cette faveur, afin de pouvoir Lui en témoigner notre juste gratitude.Voilà, Dieu merci, la vraie liberté civile, la vraie Majesté, celle du Peuple, hautement reconnue & établie par deux puissantes nations, capables de donner le ton, l’une au nouveau monde, l’autre à l’ancien, plus que jamais dignes amies l’une de l’autre, faisant ensemble une masse de près de 30 millions d’humains:— un Roi citoyen en plus solidement puissant que tous ses Confreres: tous les autres trônes, Gothiques, fondés sur d’antiques opinions & préjugés, ébranlés par l’abolition de la Noblesse héréditaire &  de l’hiérarchie en France, leur politique déroutée par le Décret de renonciation à tout Esprit de conquête; frémissants, tremblants, ne sachants quel parti prendre pour contenir les millions assujettis à leurs Dictatures.— Novus rerum nascitur ordo.— Et moi, septuagénaire, je verrai encore une partie de tout cela, petit Diogene, seul & rencoigné dans le vaste tonneau de l’hôtel Américain, ne desirant rien des Alexandres, sinon de ne pas m’intercepter le soleil par leur ombre.Veuillez, Monsieur, pendant le reste de cette vie, m’honorer de vos bonnes graces, agréer l’homage de mes respects pour Made. Adams, le tribut de mes voeux pour votre constante prospérité &  pour celle de vos chers Enfans, &  être persuadé du sincere respect avec lequel je suis pour toujours Monsieur, De Votre Excellence, les très-humble & très-obéissant serviteur,
				
					C w f Dumas
				
				
			